EXHIBIT 10.20
(KEY BANK LOGO) [d77698d7769801.gif]
SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING
CREDIT LOAN AND SECURITY AGREEMENT
     This Sixth Amendment to Second Amended and Restated Revolving Credit Loan
and Security Agreement (“Amendment”) is entered into as of the 30th day of
September, 2010, by and among KEYBANK NATIONAL ASSOCIATION (“Bank”) and
BROOKWOOD COMPANIES INCORPORATED, KENYON INDUSTRIES, INC., BROOKWOOD LAMINATING,
INC., ASHFORD BROMLEY, INC. and STRATEGIC TECHNICAL ALLIANCE, LLC (collectively,
“Borrower”).
RECITALS:
     WHEREAS, Bank and Borrower are parties to that certain Second Amended and
Restated Revolving Credit Loan and Security Agreement dated as of January 30,
2004, as amended by a First Amendment thereto dated as of March 25, 2005, a
Second Amendment thereto dated as of March 31, 2006, a Third Amendment thereto
dated December 10, 2007, a Fourth Amendment thereto dated May 30, 2008, and a
Fifth Amendment thereto dated October 23, 2009 (“Loan Agreement”); and
     WHEREAS, Bank and Borrower desire to further amend the Loan Agreement in
the manner hereinafter set forth;
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Loan Agreement is amended as follows:
     1. Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Loan Agreement.
     2. Extension of Working Capital Revolving Credit Maturity Date. The Working
Capital Revolving Credit Maturity Date is extended until January 31, 2014, and
the definition of that term is amended accordingly.

 



--------------------------------------------------------------------------------



 



     3. Performance Based Pricing Grid. The interest rate payable upon the
outstanding principal amount of the Working Capital Revolving Credit Note shall
be adjusted from time to time based on the following pricing grid (initial
pricing shall be set at Level III):

                                              Applicable LIBOR Margin          
          and   Applicable Base     Level   Total Leverage Ratio   Letter of
Credit Fees   Rate Margin   Commitment Fee
I
    >1.50x       2.00 %     1.00 %     .375 %
II
  ≤1.50x and > .50x     1.75 %     .75 %     .25 %
III
    ≤.50x       1.50 %     .50 %     .25 %

     4. Pending Litigation. Pursuant to Section 4.14 of the Loan Agreement,
Borrower is required to provide a schedule of all pending or threatened
litigation which could affect the Loan Documents or the transactions
contemplated under the Loan Agreement or which, if determined adversely, would
have a Material Adverse Effect. An updated Schedule 4.14, the form and content
of which is acceptable to Bank, is attached hereto.
     5. Upfront Fee. In consideration for Bank’s agreement to execute this
Amendment, Borrower agrees to pay an upfront fee of .25%.
     6. Effective Date. This Amendment shall be effective as of the date hereof.
     7. Representations and Warranties; No Default. Borrower hereby ratifies and
confirms to the Bank that all representations and warranties set forth in the
Loan Agreement are true, complete and correct in all material respects as of the
date hereof as if set forth herein in full (except as to representations and
warranties made as of a certain date which shall be true, complete and correct
only as of such date) and apply with equal force and effect to this Amendment.
     8. Miscellaneous.
          (a) Borrower agrees to pay on demand all of the Bank’s reasonable
expenses in preparing, executing and delivering this Amendment, and all related
instruments and documents, including, without limitation, the reasonable fees
and out-of-pocket expenses of the Bank’s special counsel, PretiFlaherty, LLP.
Borrower agrees to indemnify and hold harmless the Bank (and its directors,
officers, employees and agents) against any damages, loss, liability, and
reasonable costs or expenses incurred with respect to any claim made against
Bank by a third party arising out of the financing contemplated hereby or the
use or proposed use of the proceeds thereof (except to the extent resulting from
the gross negligence or willful misconduct of the Bank).
          (b) Borrower acknowledges and agrees that: (i) as of the date hereof,
it has no claim or cause of action against the Bank (or its directors, officers,
employees, agents, representatives, affiliates or attorneys); (ii) as of the
date hereof, it has no offset right, right of

2



--------------------------------------------------------------------------------



 



recoupment, counterclaim or defense of any kind against any of the Obligations
or any other obligation or indebtedness of Borrower to the Bank; and (iii) Bank
has heretofore properly performed and satisfied in a timely manner all of its
obligations to Borrower.
          (c) For and in consideration of the agreements contained in the Loan
Agreement, as amended hereby, and other good and valuable consideration,
Borrower unconditionally and irrevocably releases, waives and forever discharges
the Bank, together with its successors, assigns, subsidiaries, affiliates,
directors, officers, employees, agents and attorneys (collectively, the
“Released Parties”), from: (i) any and all liabilities, obligations, duties,
promises or indebtedness of any kind of the Released Parties to Borrower as a
result of any matter occurring on or prior to the date hereof, provided that the
Bank shall continue to be bound by its express obligations under the Loan
Agreement, as amended hereby, in accordance with the terms hereof and thereof,
and (ii) all claims, offsets, rights of recoupment, causes of action, suits or
defenses of any kind whatsoever (if any) occurring on or prior to the date
hereof, which Borrower might otherwise have against the Released Parties or any
of them, in either case (i) or (ii) on account of any condition, act, omission,
event, contract, liability, obligations, indebtedness, claim, cause of action,
defense, circumstance, or matter of any kind occurring on or prior to the date
hereof (except to the extent resulting from the gross negligence or willful
misconduct of the Released Parties).
          (d) Except as expressly amended by this Amendment, all of the
remaining terms and conditions of the Loan Agreement shall continue in full
force and effect and are hereby ratified and confirmed by Borrower, and Borrower
ratifies and confirms its prior grant and conveyance and grants and conveys, to
the extent not previously granted and conveyed, to the Bank a security interest
in the Collateral to the extent defined and described in the Loan Documents.
          (e) In the event of a conflict between the terms and conditions of
this Amendment and the terms and conditions of the Loan Agreement, the terms and
conditions of this Amendment shall prevail, and the Loan Agreement shall be
interpreted and construed so as to give maximum effect to the purpose and intent
of this Amendment.
          (f) This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of Maine.
[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as a sealed instrument by their duly authorized officers as of the date
first set forth above.

            BANK:
KEYBANK NATIONAL ASSOCIATION
      By:   /s/ James Gelle         Name:   James Gelle        Title:   Vice
President   

4



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as a sealed instrument by their duly authorized officers as of the date
first set forth above.

            BORROWER:
BROOKWOOD COMPANIES INCORPORATED
      By:   /s/ William EC King III         Name:   William King        Title:  
Chief Financial Officer        KENYON INDUSTRIES, INC.
      By:   /s/ Joseph Trumpetto         Name:   Joseph Trumpetto       
Title:   Treasurer        BROOKWOOD LAMINATING, INC.
      By:   /s/ Joseph Trumpetto         Name:   Joseph Trumpetto       
Title:   Treasurer        ASHFORD BROMLEY, INC.
      By:   /s/ William EC King III         Name:   William King        Title:  
Chief Financial Officer        STRATEGIC TECHNICAL ALLIANCE, LLC

By:  Brookwood Companies Incorporated, Its Sole Member
      By:   /s/ William EC King III         Name:   William King        Title:  
Chief Financial Officer   

5



--------------------------------------------------------------------------------



 



         

SCHEDULE 4.14

              Name of Case   Docket Number   Court   Jurisdiction
Nextec Applications, Inc. v. Brookwood Companies, Inc., and the Hallwood Group,
Inc.
  Case No. 07 CV 6901 (THK) (RJH)   United States District Court for the
Southern District of New York   United States District Court for the Southern
District of New York

 